687 S.E.2d 296 (2009)
TONTER INVESTMENTS, INC., Plaintiff,
v.
PASQUOTANK COUNTY, Defendant.
No. 402P09.
Supreme Court of North Carolina.
November 5, 2009.
Michael B. Brough, for Tonter Investments, Inc.
*297 Keith H. Johnson, Raleigh, R. Michael Cox, Pasquotank County Attorney, for Pasquotank County.
Prior report; ___ N.C.App. ___, 681 S.E.2d 536.

ORDER
Upon consideration of the petition filed on the 30th of September 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied, by order of the Court in conference, this the 5th of November 2009."